Lowdermilk, J.
— In his petition for rehearing, plaintiffappellee Walter Robertson contends that defendant-appellant *659Southern Indiana Gas and Electric Company objected to the deposition in question only near the end of the first day of trial, the day after receiving the deposition, and therefore waived any defect in the deposition under Ind. Rules of Procedure, Trial Rule 32 (D) (4).
Assuming arguendo that Robertson’s assertions are correct, they do not dispose of the other defect in the deposition: the failure to submit it to the witness for his examination, as mandated by Ind. Rules of Procedure, Trial Rule 30(E). This requirement can be waived only by the witness cmd the parties. TR. 30(E). The record is devoid of any showing of a waiver by the witness.
The deposition was therefore inadmissible regardless of whether SIEGCO waived the signature requirement.
Rehearing denied.
Robertson, C. J. and Lybrook, J., concur.
Note. — Reported at 355 N.E.2d 881.